Filing FPS 0608872 EAP ed 02 JOR POT EO b- FB RES on FLSD Docket 02/24/2021 Page 1 of 12

IN THE CIRCUIT COURT OF THE 107
JUDICIAL CIRCUIT IN AND FOR
HIGHLANDS COUNTY, FLORIDA

GENERAL JURISDICTION
LAKISHA GREEN,
Plaintiff,
CASE NO.
SECTION
Vv.

FLORIDA POP, LLC,

Defendant,
/

PLAINTIFF’ S COMPLAINT FOR DAMAGES, INJUNCTIVE RELIEF
AND REQUEST FOR JURY TRIAL

Plaintiff, LAKISHA GREEN, files this action against the Defendant, FLORIDA POP,
LLC, and states as follows:

1) This is an action exceeding $15,000.00 in damages, exclusive of interest, costs
and attorney’s fees. All acts that give rise to this action occurred in Sebring, Highlands County,
Florida.

2) The Plaintiff, LAKISHA GREEN, is a resident of Sebring, Highlands Co., Florida
and is a former employee of the Defendant, FLORIDA POP, LLC, employed as a shift manager
and is 33 years old.

3) The Defendant, FLORIDA POP, LLC, is a Foreign Profit Corporation doing
business in Sebring, Highlands County, Florida.

4) This Court has jurisdiction over the parties and the herein and that venue is proper

in the Tenth Judicial Circuit Court in and for Highlands County.

Electronically Filed Highlands Case # 21000031GCAXMX 02/01/2021 04:20:26 PM
Case 2:21-cv-14103-AMC Document 1-1 Entered on FLSD Docket 02/24/2021 Page 2 of 12

5) The Defendant, FLORIDA POP, LLC is a restaurant chain business which
employs numerous individuals in Highlands County, Florida.

6) The plaintiff has filed a charge of discrimination with the Equal Employment
Opportunity Commission and with the Florida Commission on Human Relations on June 19,
2020, which was dismissed on November 3, 2020. A Copy of the charge and notice of dismissal
are attached as Exhibit A and B. The Plaintiff has met all conditions precedent to bringing this
action.

7) The Plaintiff, LAKISHA GREEN was employed by FLORIDA POP, LLC as a
shift manager starting in April of 2018. She became pregnant and beginning December 22, 2019,
the Defendant began reducing her hours and harassing her in an effort to make her quit. She
complained to various supervisors, but instead of obtaining relief, she was terminated on January
4, 2020. She was rehired on January 11, 2020. She was not compensated for the time she lost.

8) The Plaintiff, LAKISHA GREEN, went out on pre-approved maternity leave that
was approved by Human Resources on January 14, 2020.

9) The Plaintiff was to return to work from maternity leave on April 7, 2020, however,
she required a Cesarean Section. As a result, the doctor extended her maternity leave to April
20, 2020. She was informed by her manager that she could not return to work even though she
was released by her treating physician to return to work with no physical limitations on April 20,
2020.

10) Prior to April 7, 2020, the date her leave was to end, the Plaintiff Lakisha Green tried
to contact her supervisors to see if the extension on her leave would be approved, and she did not
receive a response. She would have returned on April 7, 2020, if the Defendant had allowed her

to.
Case 2:21-cv-14103-AMC Document 1-1 Entered on FLSD Docket 02/24/2021 Page 3 of 12

COUNT I
FLORIDA CIVIL RIGHTS ACT

11) Paragraphs 1-10 are re-alleged and incorporated herein.

12) Plaintiff, LAKISHA GREEN, has filed a complaint with the Equal Employment
Opportunity Commission and with the Florida Commission on Human Relations on or about
June 19, 2020, alleging discrimination on the basis of disability. (A copy of the complaint is
attached as Exhibit A). On November 3, 2020, she was provided a dismissal and notice of rights
by the Equal Employment Opportunity Commission, a copy of which is attached as Exhibit B).

13) Plaintiff seeks injunctive relief, back pay and other damages under the Florida
Statute Section 760.11.
WHEREFORE, the Plaintiff, LAKISHA GREEN, seeks an order from the Court:

(A) Awarding compensatory damages as allowed under law for lost wages and
any other relief deemed proper by the Court and allowed by law, including emotional pain,
suffering and humiliation caused by Defendant’s act of discrimination against the Plaintiff;

(B) Awarding payment of a reasonable attorney's fee and costs of the action and
such other and further relief as the Court may deem just and proper against the Defendant;

(C) Enjoining the Defendant from discriminating in the future on the basis of the
Plaintiffs disabilities.

(D) Requiring that the Plaintiff be reinstated to her position with Defendant;

(E) Awarding the Plaintiff punitive damages so as to punish and deter Defendant
from committing outrageous acts of discrimination in the future.

COUNT I

FLORIDA CIVIL RIGHTS ACT
Case 2:21-cv-14103-AMC Document 1-1 Entered on FLSD Docket 02/24/2021 Page 4 of 12

14) Paragraphs 1-13 are re-alleged and incorporated herein.

15) Plaintiff, LAKISHA GREEN, has filed a complaint with the Equal Employment
Opportunity Commission and with the Florida Commission on Human Relations on or about on
June 19, 2020, which were dismissed on November 3, 2020, alleging discrimination on the basis
of race. (A copy of the complaint and determination are attached as Exhibit A and Exhibit B).

16) Plaintiff seeks injunctive relief, back pay and other damages under the Florida
Statute Section 760.11.

WHEREFORE, the Plaintiff, LAKISHA GREEN, seeks an order from the Court:

(A) | Awarding compensatory damages as allowed under law for lost wages and
any other relief deemed proper by the Court and allowed by law, including emotional pain,
suffering and humiliation caused by Defendant’s act of discrimination against the Plaintiff;

(B) Awarding payment of a reasonable attorney's fee and costs of the action
and such other and further relief as the Court may deem just and proper against the Defendant;

(C) — Enjoining the Defendant from discriminating in the future on the basis of
the Plaintiff's race.

(D) Awarding the Plaintiff punitive damages so as to punish and deter
Defendant from committing outrageous acts of discrimination in the future.

(E) Awarding the Plaintiff punitive damages so as to punish and deter Defendant
from committing acts of discrimination in the future.

COUNT II

COUNT I IJ- TITLE VIL- GENDER DISCRIMINATION

17) Paragraphs 1-16 are re-alleged and incorporated herein.
Case 2:21-cv-14103-AMC Document 1-1 Entered on FLSD Docket 02/24/2021 Page 5 of 12

18) Title VI, 42 U.S.C. § 2000e-2, states in pertinent part that it is unlawful for an
employer “to discharge any individual...because of such individual’s...sex.”

19) Plaintiff, LAKISHA GREEN, has filed a complaint with the Equal Employment
Opportunity Commission and with the Florida Commission on Human Relations on or about
June 19, 2020, alleging discrimination on the basis of gender. (A copy of the complaint is
attached as Exhibit A). On November 3, 2020, she was provided a dismissal and notice of rights
by the Equal Employment Opportunity Commission. (A copy of which is attached as Exhibit B).

20) The aforementioned acts of Defendant—especially termination of Plaintiff's
employment—constitutes unlawful and intentional discrimination against Plaintiff because of her
gender, in violation of Title VII, 42 U.S.C. § 2000e. et. seq. As a direct and proximate result of
Defendant’s unlawful and intentional termination of Plaintiff, Plaintiff has suffered injury,
including, but not limited to, lost and foregone wages and benefits.

21) Plaintiff seeks injunctive relief, back pay and other damages under Title VII, 42
U.S.C. § 20006. et. seq.

WHEREFORE, the Plaintiff, LAKISHA GREEN, seeks an order from the Court:

(A) Awarding compensatory damages as allowed under law for lost wages and
any other relief deemed proper by the Court and allowed by law, including emotional pain,
suffering and humiliation caused by Defendant’s act of discrimination against the Plaintiff;

(B) Awarding payment of a reasonable attorney's fee and costs of the action and
such other and further relief as the Court may deem just and proper against the Defendant;

(C) Enjoining the Defendant from discriminating in the future on the basis of the
Plaintiffs disabilities.

(D) Requiring that the Plaintiff be reinstated to her position with Defendant;
Case 2:21-cv-14103-AMC Document1-1 Entered on FLSD Docket 02/24/2021 Page 6 of 12

(E) Awarding the Plaintiff punitive damages so as to punish and deter Defendant
from committing outrageous acts of discrimination in the future.

COUNT IV

SEX-BASED PAY DISCRIMINATION IN VIOLATION OF
FLORIDA EQUAL PAY ACT, 725.07 FLORIDA STATUTES

(22) Paragraphs 1-21 are re-alleged and incorporated herein.

(23) Plaintiff, LAKISHA GREEN, has filed a complaint with the Equal Employment
Opportunity Commission and with the Florida Commission on Human Relations on or about
June 19, 2020, alleging she was being paid less on the basis of gender, female. (A copy of the
complaint is attached as Exhibit A). On November 3, 2020, she was provided a dismissal and
notice of rights by the Equal Employment Opportunity Commission. (A copy of which is
attached as Exhibit B).

(24) Section 725.07 of the Florida Statutes prohibits discrimination on the basis of sex,
marital status or race “in the areas of providing equal pay for equal services.” This section allows
not just compensatory damages but in addition “punitive damages and reasonable attorney fees
for a violation thereof.”

(25) Plaintiff, LAKISHA GREEN, was given less hours.

(26) The Defendant, FLORIDA POP, LLC, caused, contributed to, or caused the
continuation of wage rate discrimination based on sex, in violation of the Florida Equal Pay Act.

(27) As a direct, legal and proximate result of the discrimination, Plaintiff, LAKISHA
GREEN, has sustained, economic damages to be proven at trial. As a result of Defendant’s
actions, Plaintiff has suffered emotional distress, resulting in damages in an amount to be proven

at trial. Plaintiff further seeks compensatory and punitive damages and all other injunctive,
Case 2:21-cv-14103-AMC Document 1-1 Entered on FLSD Docket 02/24/2021 Page 7 of 12

declaratory, and monetary relief available for equal pay violations at trial, including liquidated
damages for all willful violations, prejudgment interest, attorneys’ fees and costs, and other
compensation pursuant to 725.07 Florida Statutes.

WHEREFORE, the Plaintiff, LAKISHA GREEN, seeks an order from the Court:

(A) Awarding compensatory damages as allowed under law for lost wages and any other
relief deemed proper by the Court and allowed by law, including emotional pain, suffering and
humiliation caused by Defendant’s act of discrimination against the Plaintiff;

(B) Awarding payment of a reasonable attorney's fee and costs of the action and such
other and further relief as the Court may deem just and proper against the Defendant;

(C) Enjoining the Defendant from discriminating in the future on the basis of the
Plaintiff's gender.

(D) Requiring that the Plaintiff be reinstated to her position with Defendant;

(E) Awarding the Plaintiff punitive damages so as to punish and deter Defendant from
committing outrageous acts of discrimination in the future.

COUNT V
COUNT IV- TITLE VII — CIVIL RIGHTS ACT OF 1964 AS AMENDED BY THE
PREGNANCY DISCRIMINATION ACT OF 1978

28) Paragraphs 1-27 are re-alleged and incorporated herein.

29) The Pregnancy Discrimination Act of 1978, which amended Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e et. seq, prohibits discrimination on the basis of
pregnancy, childbirth or related medical conditions.

30) Plaintiff, LAKISHA GREEN, has filed a complaint with the Equal Employment

Opportunity Commission and with the Florida Commission on Human Relations on or about
Case 2:21-cv-14103-AMC Document 1-1 Entered on FLSD Docket 02/24/2021 Page 8 of 12

June 19, 2020, alleging discrimination on the basis of pregnancy. (A copy of the complaint is
attached as Exhibit A). On November 3, 2020, she was provided a dismissal and notice of rights
by the Equal Employment Opportunity Commission. (A copy of which is attached as Exhibit B).

31) The aforementioned acts of Defendant—especially termination of Plaintiff's
employment—constitutes unlawful and intentional discrimination against Plaintiff because of her
pregnancy, in violation of Title VII, 42 U.S.C. § 2000e. et. seq. as amended by the Pregnancy
Discrimination Act of 1978. As a direct and proximate result of Defendant’s unlawful and
intentional termination of Plaintiff, Plaintiff has suffered injury, including, but not limited to, lost
and foregone wages and benefits.

32) Plaintiff seeks injunctive relief, back pay and other damages under Title VII, 42
U.S.C. § 2000e. et. seq. as amended by the Pregnancy Act of 1978.

WHEREFORE, the Plaintiff, LAKISHA GREEN, seeks an order from the Court:

(A) Awarding compensatory damages as allowed under law for lost wages and
any other relief deemed proper by the Court and allowed by law, including emotional pain,
suffering and humiliation caused by Defendant’s act of discrimination against the Plaintiff;

(B) Awarding payment of a reasonable attorney's fee and costs of the action and
such other and further relief as the Court may deem just and proper against the Defendant;

(C) Enjoining the Defendant from discriminating in the future on the basis of the
Plaintiffs disabilities.

(D) Requiring that the Plaintiff be reinstated to her position with Defendant;

(E) Awarding the Plaintiff punitive damages so as to punish and deter Defendant

from committing outrageous acts of discrimination in the future.
Case 2:21-cv-14103-AMC Document 1-1 Entered on FLSD Docket 02/24/2021 Page 9 of 12

PLAINTIFF REQUESTS A JURY TRIAL ON ALL ISSUES TRIABLE BY JURY.

February 1, 2021
Date

/s/Nora Leto
Nora Leto, Esquire
Kaylor, Kaylor & Leto, P.A.
625 Commerce Drive, Suites 303-304
P.O. Box 7306
Lakeland, FL 33807-7306
(863) 619-6275
Bar #: 357111

nsl@kaylor-kaylor.com

 

chr @kaylor-kaylor.com
Case 2:21-cv-14103-AMC Document 1-1 Entered on FLSD Docket 02/24/2021 Page 10 of 12

EXHIBIT A

 

CHARGE OF DISCRIMINATION AGENCY | CHARSE NUMBER

i

T
i
1
i

This form is affected by the Privacy Act of 1974; See Privacy Aet : PEPA |
Statement before completing this form. _& EEOC

FLORIDA COMMISSION ON HUMAN RELATIONS and EEOC

 

 

 

SAME (Indicate Mr., Ms., Ers.} Home Telephone (include area
Ms. Lakisha Green Code}
REET ADDRESS CITY, STATE AND ire Ccpe

te

729 Poinsettia Ave, Apt 52 Sebring FL 33870
A

 

 

1

 

     

  

 

  

 

 

   

 

 

 

 

 

 

 

 

NAMED IS THE EMPLO: oR, LABOR ORGANT ZATION, SENTISé
STATE OR LOCAL GOVERNMENT AGENCY WHO DIS more than one list belaw.:
NAME NUMBER OF EM PELEPHONE ¢inelude ares Code)
Popeyes Louisiana Kitchen, Ine.
STREET APDRESS CITY, STATE AND ZIP CODE COUNTY
i093 US Highway 27 S Sebring FL 33870 Highlands
NAME TELEPHONES (fnelude Area code)
CITY, ANC CIP CGE ROUNTY
(CHECN APPROPRIATE BOE {ES)} DATE DISCRIMIN TOOK PLACE
SIOQH 0) NATIONAL oRTagx © EARLIEST LATEST
& OTHER 12 / 22/2019 to date and continuing.

 

 

(7f additional space ig needed, ettach extra sheet (si}t

lL. PERSONAL HARM:

 

/Starting 12/22/20 the manager was trying to make me quit by being rude to me
‘and cutting my hours due to being pregnant. I tried to make a complaint to
ithe manager’s boss but was ignored by them as well. I was then fired on
'January 4, 2020 and then hired back around January 11,2020.

ll. RESPONDENT'S REASON FOR ADVERSE ACTION:

I. DISCRIMINATION STATEMENT:

I believe I was discriminated against because of pregnancy in violation of TITLE VII -- CIVIL RIGHTS ACT
OF 1964 AS AMENDED BY THE PREGNANCY DISCRIMINATION ACT OF 1978

1 believe { was discriminated against because of my disability in violation of the American's with Disabilities
Act, 42 U. S.C. 12017.

I believe I was discriminated against because of my sex, female/male, in violation of Title VIL of the Civil
Rights Act of 1962, 42 U.S.C. § 2000e-5.

I believe I was discriminated against because of my sex, femalesmate in Oe on of the Equal Pay Act of 1963,
Sec. 206 (Section 6) (d) (1). Lt :
X fT want this charge filed with both the EEOC and woods Q A a 7 iA
the State cr local Agency, if any. Twi : Ses et ae, "T Have read the above s

37 28 true fc the best of my knowledge, information

 

         

    
   
  

if I change my address or telephone fe
operate fully with them in the &
my charge in accordance witn their

 

the agencies
number and
processing o

 

ra O

‘RE OF COMPLAINANT

 

o

    

S Be 3 7

     
   
   

 

under penalty of perjury t
ig tr

true and correct. KAYLIE RUTHERFORD

Hy Notary Public-State of Florida
Commission # 6G 958322
My Commission Expires
February 09, 2034

OTE oe oo ™

&
ea

    
 

 

 

   

Dare Charging Party (Signature)

 

 

   

 

EEQC PORM 5 (REV. 06/92) CHARGING PARTY COPY
Case 2:21-cv-14103-AMC Document 1-1 Entered on FLSD Docket 02/24/2021 Page 11 of 12

 

 

 

 

EXHIBIT B
BEOS Faw HL I@ US. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
DISMISSAL AND NOTICE OF RIGHTS

To Lakisha Green From: Miami District Office

729 Poinsettia Avenue, Apt. §2 Miami Tower, 100.5 E 2nd Street

Sebring, FL 23870 i Suite 7600

: Miami, FL.33101
I On behalf of person(s) aggrieved whose identity is
GONFIDENTIAL (29 CER 81607 7iap
EEOO Chatge No EEOC Representative Tatephene Ho.
Consuelo Nodar,

§410-2020-04766 investigator (786) 648-5810

 

THE EEOC 1S CLOSING ITS FILE ‘ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fall to stale-e claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Amencans With Disabilities Act.
The Respondent employs less than the required number of employees or is nat otherwise covered by the statutes.

Your chargé was not timely fled with EEOC: in olher words, you waited too long afier the date(s) of the alleged
discrimination to He your charge

BR OOO

The EEOC issues the following determination: Based upotr its invesiigation, the EEOC is unable to conclude that the
information oblained establishes violations of ihe statules, This does not certify that ihe respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been imised by this charge

The EEOC has adopted the findings of the state or localdair employment practices agency ihal investigated this charge

Other (brefiy state)

OO

- NOTICE OF SUIT RIGHTS -

ieee ihe agddional informetion atached toinis fann.}

Title VH, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you:
You may flea lawsuit agains! the réspondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice: or your ight io sue based on this charge will be
lost. (The time limit for fling suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or State court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years}
before you file suit may not be collectible.

On behalf of the Commissian

 

facgucline Gated fox 11/03/2020
Enclosures(s) BRADLEY A. ANDERSON, (Date Mailed)
Acting District Director

a Respondent's Representative Complainant's Representative

Grissel Seljo : Nora Leto

Employment Counsel and KAYLOR, KAYLOR & LETO, PLA

Diversity & inclusion Officer 625 Commerce Drive, Suites 303-304

Popeyes Louisiana Kitchen, Inc. : P.O Box 7306

§707 Blue Lagoon Drive : Lakeland, FL. 33807

Miami, FL 39126
Case 2:21-cv-14103-AMC Document 1-1 Entered on FLSD Docket 02/24/2021 Page 12 of 12

 

INFORMATION RELATED To Fitine Suir
UNDER THE LAWS ENFORCED gy THE EEOC

Ths avormation reistes to Ming sui in Federal or Slate court under Federal lew.
you eise plen lo sue cleinjing violations of Stale jaw, Weese be awark a thal lime lmds and other
provisions of Stale lew may be shorler of more dmied (han Mose described below }

Title VU of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS = -

inorder lo pursue ins matter further, you must fle a lawsull against the respondeni(s) named in the charge within
80 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is aver, your right to sue based on the charge referred to in this Notice will be lost. HW you intend to
consull an allomey, you should do so prompily. Give your allorney a copy of this Notice, and is envelope, and tell
hum or her the date you réceived 1. Furlhennore, inorder io avoid any question thet you did not act in-a timely
manner, (is prudent ihat your sult be Tied within 90: days. of the date this Notice was mailed to you (as
indicated where the Notice is signed) onthe date of ihe postmark, if later.

 

Your lawsuit may be fled in U.S. Disinet-Court or a State court of competent junsdiction, (Usually, he appropriate
Slale court is the general civil inal court.) Whether you file in Federal or State cour is a- matter for you fo decide
alter talking to your allorney. Filing Hus Nolice is nol enough, You must fe a “complaint” thal contains a short
glement of the facie of your case which shows thal you are eniitled to relief, Courts often require that a copy of
your charge musi be atlached to the complaint you fle in court. If se, you should remove your bith date from the
charge. Some courts will net accenl your complaini where the charge Includes a date of birth. Your sult may include
any Matter alleged in the charge or, to the extent permilted by courl decisions, matiers like or related to ihe matters
alleged in ihe charge. Generally, sulle are brought in the State where the alleged unlawful practice occurred, but in
soire cases can be brought where relevant employment records are kept, where Ihe employment would have

yen, oruwhere the respondent has ismam office. If you have simple questions, you usually can gal answers from
ibe office of the clerk of ihe cauri where you are bringing sult, bul de not expect thal office to write your complaint
or make logal siraleuy decisions for you.

   

  

Private Sui RichTs -- Equal Pay Act (EPA):

EPA sulls musl be Hled in courl within 2 years © years for willful violations) of the alleged EPA underpayment: back
pay due for vigletions that occurred more than 2 years {3 years) before you Tle sult may not be collectible. For
example, # you were underpaul ander the EPA for work performed from 7/1/08 to 124/06, you should file suit

( M0 not 1210 -- inorder io recover unpaid wages due for July 2008, This ime lint for fling an EPA
sull is separate from ihe 0-day filing period under Tile VI the ADA, GINA or the ADEA referred io above.
Therefore, you also plan fe sue under Tile Vi, the ADA, GINA or the ADEA. in addition to suing on the EPA
Olaim, sul must be Hed within 90 days of ihis Notice and within the 2- ar 3-year EPA back nay recovery period.

  

ATTORNEY REPRESENTATION -~ Title VI-the ADA or GINA:

Y H you cannel alforn or have been unable io .oblain alawyer to cpbresont you, the U.S. District Court having jurisciction
f your case nay in limiled croumsiances, assis! you in obtaining alawyer. Requests for such assistance musi be
mace lo the U.S, District Cour in the fonn and manner ft requires (you should be prepared to explain in detail your

fods to relain an allorney). Requests should be made well before the end of the 90-day period mentioned above,

because such requesis do nol releve you of the requirement to bring sult within 80 days.

 

ATTORNEY REFERRAL AND EEOC ASSISTANCE - All Stetutes:

You may contact the EEOC representalive shown on your Notice if you need help in finding a lawyer or if you have any
juestions about your legal rights, including advice on which U.S. District Court can hear your case. H you need to
inspect oroblain a copy of informalion in EEOC's fle on ihe charge, please request it promplly in writing and provide
your Charge number (as shovey on your Notice), Wile EEOC destroys chame files afler a cerlain ime. all chame files
are kepl for alleast Gmonths aller our last acon on ihe case. Therefore, 1 you file sult and want to review Ihe charge
ie. please make your review request within 6 months of this Notice. (Sefore filing suil, any request should be
made within the next 90 days.)

 
 

IF-YOU FILE SUIT, PLEASE: SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
